This case is before the court upon appellant's motion for rehearing.
Appellant's first contention is that the indictment is insufficient. We think the indictment is in all respects good. We overrule all of the appellant's assignments of error except those complaining of the court's action in permitting the testimony of the witness Sue Tuggle.
This is a case in which appellant was indicted for giving false testimony before the grand jury which was investigating a charge against a certain other person for the alleged seduction of Sue Tuggle. Appellant testified on that investigation as to his own criminal relations with the prosecutrix.
Testimony is not admissible except it affects, to some appreciable extent, the truth of the issue joined, which in this case was whether or not, ofrbee a grand jury investigating a seduction case, Zeb Ice told the truth when he said that he himself had been criminally intimate with the alleged prosecutrix. The young woman was permitted to testify over the objection of appellant as to the acts and conversations of her alleged seducer in the consummation of that offense, and to the birth of her baby, it not being claimed that appellant was present at or in any way connected with any of these matters testified about.
We are unable to see how this testimony shed any light on appellant's guilt or innocence, and it was prejudicial. This identical question has been before this court in the case of Peyton v. State, 32 S.W. Rep., 892, and evidence similar held inadmissible in an opinion by the late *Page 422 
lamented Judge Henderson. We agree to the correctness of his reasoning and the soundness of his judgment.
The motion for rehearing is granted; the case reversed and remanded.
Reversed and remanded.